Citation Nr: 0116569	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for chronic 
low back strain, currently evaluated at 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
right knee injury.  

3.  Entitlement to an effective date earlier than January 23, 
1993, for the 20 percent rating for chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1981, and from December 1984 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in January 1991, granting service connection for 
chronic low back strain and rating it 10 percent disabling, 
and granting service connection for a residuals of a right 
knee injury and assigning the disability a noncompensable 
evaluation; both awards were made effective from the date 
following separation from service.  The veteran expressed 
disagreement with the ratings assigned.  In an October 1999 
rating decision the evaluation for the back disability was 
increased to 20 percent effective from January 23, 1993; the 
veteran expressed disagreement with that determination, 
asserting the 20 percent rating should have been made 
effective from the day following separation from service.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the veteran 
has not been afforded the opportunity for a recent VA 
Compensation and Pension orthopedic examination of the right 
knee, and that the examiner who examined the veteran's 
chronic low back strain in March 1999 reportedly did so 
without the benefit of his medical record.  The law requires 
that an assessment of the current level of disability be made 
based on the history of the disability.  38 C.F.R. § 4.41.  
Furthermore, additional attempts should be made to obtain 
medical evidence with regard to whether there is any 
functional loss due to pain and if so, to what extent; that 
information is vital to assessing the level of impairment 
attributable to these disabilities.  38 C.F.R. §§ 4.40, 4.45, 
4.71a (2000); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds that the claims for a higher initial rating 
for the veteran's chronic low back strain and for an earlier 
effective date for the 20 percent disability rating for his 
chronic low back strain are "inextricably intertwined" and, 
therefore, will defer action on the question of an earlier 
effective date for the 20 percent rating until the issue of 
whether he is entitled to a higher initial rating for this 
disability is resolved.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his chronic 
low back strain and/or right knee 
disabilities since such treatment records 
were last obtained.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded the 
opportunity for a VA orthopedic 
examination to identify the symptoms and 
manifestations of disability attributed 
to the veteran's chronic low back strain 
and residuals of right knee injury.  In 
so doing, the examiner should describe 
the symptoms and manifestations of each 
disability, and should address whether 
there is, and if so describe it, evidence 
of functional loss due to pain.  The 
examiner should conduct all necessary 
testing, including but not limited to 
range of motion testing.  If the examiner 
determines there is limitation of motion, 
and that the limitation of motion is due 
to pain, the examiner's report should 
describe the pathological evidence of the 
pain, and should indicate where in the 
range of motion testing the pain is first 
noted.  The claims folder must be made 
available to the examiner for review 
before the examination. All findings must 
be reported in detail, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  Thereafter, the RO should readjudicate 
these claims, including the claim of 
entitlement to an effective date earlier 
than January 23, 1993, for the 20 percent 
rating for chronic low back strain.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

